—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Starkey, J.), rendered September 8, 1999, as amended September 23, 1999, convicting him of sexual abuse in the first degree (two counts) and endangering the welfare of a child (two counts), upon a jury verdict, and imposing sentence.
Ordered that the matter is remitted to the Supreme Court, Kings County, to hear and report on the issue of whether the hospital records of the minor complainant and her brother were exhibited to the Grand Jurors, and the appeal is held in abeyance in the interim; the Supreme Court, Kings County, shall file its report with all convenient speed.
The record is inadequate to permit appellate review of whether the hospital records of the minor complainant and her brother were exhibited to the Grand Jury, or whether, as the prosecutor claims, they were merely inadvertently stapled into the middle of the Xerox copy of the minutes presented to Justice Tomei.
The Supreme Court shall conduct this hearing and report its results with all convenient speed. At this time we decide no other issue presented on this appeal. Altman, J. P., Krausman, Goldstein and Crane, JJ., concur.